DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2020 has been entered.  Claims 1-5, 7-9, and 11 will be considered below.  

Claim Objections
Claim 3 is objected to because of the following informalities:  
“the send wall” in line 1 on page 3 appears to be a misspelling of the second wall.
The last line discussing the roof substrate being coupled to the first end wall is redundant since this limitation was already disclosed in line 2 on page 3.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US Patent 8833025 B2) in view of Heckelsberg (US Patent 4224775), and further in view of Bilge (US Patent 9051741 B2).  [Claims 1, 2, 9, and 11] Krause discloses a construction system capable of being used on a roof (Column 5, lines 19-25) comprising: a substrate (8); a plurality of bracket members (16) coupled to the substrate; and a plurality of panels (12) (Figure 2).  The bracket members have a low thermal conductivity that provides a thermal break between the roof substrate and the roof panels (Column 1, lines 56-59 and Column 2, lines 45-50).  
Krause discloses the claimed invention as discussed above, but does not disclose a plurality of sliding clips coupled to the bracket members and roof panels, the panels being interlocking, or the roof being flat and oblique.  Heckelsberg discloses a roof construction comprised of a substrate (19), which is oblique and flat; a plurality of bracket members (21) coupled to the substrate; a plurality of sliding clips (27) coupled to the plurality of bracket members; and a plurality of interlocking panels (11) coupled to the sliding clips (Figure 2).  The sliding clips comprise a metal member (Column 3, lines 36-41).  The clips allow for slidable movement between the plurality of sliding clips and the roof panels (Figure 9).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the panels of Krause to be interlocking panels and to modify the construction of Krause to include sliding clips coupled to the bracket members on a flat and oblique roof substrate as suggested and taught by Heckelsberg.  Krause teaches that its system can be used for different wall installations, including vertical walls and roofs.  It is well known in the art that installations for vertical wall structures are easily transferrable to roof structures and provide the same protection to the building regardless of their location.  And it is additionally well known in the art to utilize interlocking panel systems with brackets on either a vertical wall or a roof without any unexpected results.  Installing the system of Krause on a flat and oblique roof would be a matter of obvious design choice.  It is well known in the art to make panels interlocking so that they are more secure on the roof construction.  It is also well known 
Krause discloses an embodiment of the bracket member (Figures 14 and 15) having the shape of 2 identical opposing, bracket members integrally formed as one U-shaped member, but does not disclose the U-shaped member being formed by a pair of separate bracket members positioned in abutting side by side configuration.  Bilge discloses wall bracket members, which are formed of identical, opposing bracket members, which can be formed as either an integral bracket, or two separate bracket sections abutting one another (55e, Figures 11 and 12, or 55e, Figures 37 and 38).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the bracket member of Krause to be formed of 2 separate abutting bracket sections instead of an integral member as suggested and taught by Bilge since the benefit of forming the member from 2 separate brackets is that it provides flexibility in using the brackets since they can be used either separately, or in an abutting connection to form a larger bracket for receiving clips.  Heckelsberg discloses positioning the clips on the top surface of the brackets, which would therefore couple it to both of the abutting bracket members.  Additionally, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  
[Claim 3] Krause further discloses at least one of the bracket members including a first end wall (52) and a second end wall (34) with a body wall (40) spanning therebetween, the first end wall extending a first direction away from the body wall and the second wall extending in a second direction opposite the first direction and substantially parallel with the first direction away from the body wall (Figure 5A), the first end wall is coupled to the substrate, with a pair of the second end walls from the plurality of bracket members in the at least substantially abutting configuration and the roof substrate [Claim 4] The first and second end walls are parallel to each other with the body wall being perpendicular to each of the first and second end walls (Figure 7).  [Claim 5] The plurality of roof panels comprise metal panels having a cross-sectional configuration.  [Claim 7] Krause further discloses that the first end wall further includes a first reinforcement channel, with a first end wall strip (60) slidably positioned therein and the second end wall further includes a second reinforcement channel, with a second end wall strip slidably positioned therein (Figure 5A and Column 6, lines 47-60).  [Claim 8] The first and second reinforcement strips can comprise a metal member (Column 7, lines 1-3).  

Response to Arguments
Applicant's arguments filed September 21, 2020 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant states that Bilge does not disclose a sliding clip and Heckelsberg does not disclose abutting brackets.  The primary reference, Krause, teaches a bracket nearly identical to the instant bracket.  Krause discloses it for use on a wall of a building, including a roof.  Krause further discloses an embodiment of the bracket having a U-shape.  Krause does not disclose a sliding clip, or two separate, identical brackets abutting side-by-side.  Examiner cites the Heckelsberg reference for its teaching of sliding clips coupled to brackets and roof panels and the Bilge reference for its teaching of taking a previously integral bracket and separating it into two brackets.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220.  The examiner can normally be reached on Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A/Examiner, Art Unit 3635                      

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635